[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              AUG 18, 2006
                               No. 05-16149                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 05-14024-CR-KMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

TIMOTHY TRENT CAMPBELL,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (August 18, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Timothy Trent Campbell appeals his conviction for receiving child
pornography and challenges the denial of his motion to suppress evidence.

Campbell argues that the evidence was seized based on an invalid warrant. We

affirm.

                                I. BACKGROUND

      On September 20, 2004, Campbell initiated an instant messaging text chat

with Mitch Nixon, an undercover detective with the Gainesville, Florida, police

department. Nixon posed as the father of a 14-year-old girl in a chat room

frequented by individuals interested in having sex with minors and trading child

pornography. Campbell bragged to Nixon that he had sex with his own minor

daughter and arranged to meet Nixon and Nixon’s daughter in Ocala, Florida, for

the purpose of having a sexual encounter with Nixon’s daughter. Campbell

cancelled the arranged meeting ostensibly due to time constraints.

      Nixon forwarded the information regarding his conversations with Campbell

to Neal Spector, a detective on a child exploitation task force with the St. Lucie

County Sheriff’s Office. On January 3, 2005, Spector observed Campbell in the

same chat room through which Campbell had contacted Nixon. Spector posed as

the father of an 11-year-old girl and contacted Campbell through an instant

messaging text. In his conversation with Spector, Campbell stated that he had a

daughter who lived with her mother out-of-town, he had been sexually involved



                                           2
with his daughter, and he liked girls aged “10 and up.” He also sent Spector a

photograph of a nude woman with her face hidden. When Spector inquired

whether Campbell had “ever experienced young,” Campbell responded in the

negative because he had “bailed” on the Ocala rendezvous when “it didn’t feel

right.” When asked if he had preteen images, Campbell stated it would take him a

while to find them because he hid them. On January 14, 2005, Campbell stated

that he would like to engage in oral sex with Spector’s 11-year-old daughter and

stated that the pictures he had previously sent were of Campbell’s own daughter.

      Detective Brian Broughton of the Martin County Sheriff’s Office applied to

state court for a warrant to search Campbell’s residence and computer for

violations of state law regarding sexual battery of a minor, solicitation, and sexual

performance by a child. Fla. Stat. Ann. §§ 794.001(2)(a), 777.04, 827.071.

Broughton attached an affidavit that included a detailed summary of the

conversations between Nixon and Spector and Campbell. The warrant application

stated that the conversations established probable cause that a computer was

located in Campbell’s residence that was involved in the criminal attempt to induce

a child under the age of 12 to commit a criminal offense. Broughton executed the

warrant and seized several computers from Campbell’s residence that contained

images of child pornography.



                                           3
      Campbell was charged in federal court in a superseding information with

receiving child pornography, 18 U.S.C. § 2252(a)(2), and possessing child

pornography, id. § 2252(a)(4)(B). Before trial, Campbell moved to suppress

evidence obtained from his residence based on the state search warrant on the

ground that the warrant application lacked probable cause. The district court

denied the motion. Campbell then entered a conditional plea of guilt to the charge

of receiving child pornography.

                           II. STANDARD OF REVIEW

      We review de novo the determination of the district court that an affidavit

established probable cause, but we “take care both to review findings of historical

fact only for clear error and to give due weight to inferences drawn from those

facts by resident judges and local law enforcement officers.” United States v.

Jiminez, 224 F.3d 1243, 1248 (11th Cir. 2000) (internal quotations omitted).

                                  III. DISCUSSION

      Campbell raises two arguments regarding the denial of his motion to

suppress. First, Campbell argues that the facts stated in the affidavit attached to the

warrant application were insufficient to establish probable cause. Second,

Campbell argues that the veracity of the affidavit submitted in support of the

warrant application is questionable. We address each argument in turn.



                                           4
        A. The Warrant Application Contained Sufficient Facts to Establish
                                Probable Cause.

      Campbell argues that the warrant application does not allege facts sufficient

to establish each of the elements of the crimes listed in the warrant application. He

also argues that the facts were insufficient to establish probable cause for

solicitation to commit sexual battery, Fla. Stat. Ann. §§ 794.011, 777.04, because

he clearly abandoned his attempt to commit the crime. Campbell’s arguments fail.

      The warrant application established probable cause to search for evidence of

child pornography possessed by Campbell. Id. § 827.071. Campbell e-mailed

photographs of a nude female that Campbell told Spector was Campbell’s minor

daughter. When asked if he had any “preteen images”, Campbell replied that “it

would take a while to find, I hide them.” These facts establish probable cause to

search Campbell’s residence and his computer for images of child pornography.

      The warrant application also established probable cause to search for

evidence of solicitation to commit sexual battery. Id. §§ 794.011, 777.04.

Campbell bragged to both detectives that he had sex with his own minor daughter,

and Campbell sent Spector photographs of a nude female that Campbell alleged

was his daughter. Campbell arranged with Nixon to meet Nixon’s daughter and

have sex with her. Campbell asked if Spector had ever “shared” his daughter and

stated in explicit details a desire to have sex with Spector’s daughter. When asked

                                           5
what ages he liked, Campbell responded “10 and up.” These facts establish

probable cause to search for evidence that Campbell had engaged in solicitation of

a minor to commit sexual battery.

      Campbell’s other argument also fails. Although the defense of abandonment

may be a sufficient defense against conviction, it does not eliminate the probability

that Campbell used his computer to solicit a minor to commit sexual battery.

Campbell confuses the standard for conviction, beyond reasonable doubt, with the

standard for a valid warrant, probable cause. “Although probable cause requires

more than suspicion, it does not require convincing proof, and need not reach the

[same] standard of conclusiveness and probability as the facts necessary to support

a conviction.” Lee v. Ferraro, 284 F.3d 1188, 1195 (11th Cir. 2002).

      It is also unclear whether Campbell voluntarily abandoned his attempt to

solicit a minor. Campbell stated that he did not meet with Nixon and Nixon’s

daughter because “it didn’t feel right.” It is unclear whether Campbell decided not

to meet with Nixon because he understood that sexual battery of a minor was

wrong or because he was afraid of a sting operation. The latter explanation is

bolstered by Campbell’s later expression of his desire to engage in sexual activity

with Spector’s 11-year-old daughter.




                                          6
       B. The Veracity of the Affidavit in Support of the Warrant Application
                                  Is Not in Doubt.

      Campbell argues that the veracity of the affidavit is doubtful because

Broughton knowingly or recklessly misrepresented or omitted facts and Broughton

did not observe any of the facts first hand. As to the first argument, Campbell

erroneously alleges that Broughton knowingly or recklessly failed to state in the

affidavit that Campbell did not actually have a daughter. To challenge the veracity

of the affidavit, Campbell had to make specific allegations of knowing or reckless

falsehood and an offer of proof to support the allegations. Franks v. Delaware, 438

U.S. 154, 171, 98 S. Ct. 2674, 2684 (1978). Campbell made no offer of proof and

has nothing more than his own unsupported allegations that Broughton knowingly

or recklessly failed to state that Campbell did not have a daughter.

      Campbell’s other argument that Broughton did not observe any of the facts

first hand and based the affidavit on the statements of Nixon and Spector also fails.

“Observations of fellow officers of the Government engaged in a common

investigation are plainly a reliable source for a warrant applied for by one of their

number.” United States v. Kirk, 781 F.2d 1498, 1505 (11th Cir. 1986) (quoting

United States v. Ventresca, 380 U.S. 102, 111, 85 S. Ct. 741, 747 (1965)).

Campbell cites to no case law that requires a police officer to verify independently

facts related to him by other police officers before including the facts in an

                                           7
affidavit in support of a warrant.

                                 IV. CONCLUSION

      Campbell’s conviction is

      AFFIRMED.




                                       8